DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication 2015/0261284) and Ren et al. (U.S. Publication 2015/0346987).
In reference to claim 1, Lee et al. discloses a control method for a display device including a display unit, a first control unit, and a second control unit (see paragraphs 2, 28, 29, 47 and Figure 1, wherein Lee et al. discloses a method and an apparatus of saving power in a portable electronic device, the device comprising a controller for controlling the overall operation of the portable electronic device and a display panel.  Lee et al. further explicitly discloses the device also comprising a GPU.), the control method comprising:
holding a plurality of display setting data relating to a display state of an image by the display unit in such a way that the plurality of display setting data are available for use by the first control unit (see paragraphs 29, 37-38, 41-42, 45-47 and Figures 1, 2 and 4 wherein Lee et al. discloses the device comprising a storage unit that stores various data and applications including a power saving level table indicating different power saving mode settings for elements of the portable electronic device associated with different applications.  In particular, Lee et al. discloses specific settings for the CPU, GPU and display settings such as brightness, “frames per second,” resolution and background color for the display.  Lee et al. explicitly discloses the GPU performing calculations and comparisons of graphic related data and executing instructions to perform the displaying of data.  Note, the Examiner interprets the GPU in Lee et al. equivalent to Applicant’s “first control unit.”);
causing the first control unit to execute display control to cause the display unit to display an image based on display data (see paragraphs 41-42 and 51-53 wherein Lee et al. discloses the controller identifying at least one application being executed in the foreground and gives an example of running an Internet browser on the electronic device.  Note, it is clear that the GPU in Lee et al. at least inherently performs “control to cause the display unit to display an image based on display data” when at least the Internet browser is shown by the portable electronic device of Lee et al..  Further, the Examiner notes that “control” aspect to be supported by Lee et al.’s varying of power saving aspects of the display and GPU via the abovementioned power saving level table and modes.);
causing the second control unit to execute an application program and output the display data (see paragraphs 51-53 and #160, 161 and 170 of Figure 1 wherein Lee et al. discloses the controller identifying at least one application being executed in the foreground and gives an example of running an Internet browser on the electronic device.  Note, it is clear that the controller in Lee et al., which again oversees overall operation of the portable electronic device, inherently “executes an application program and outputs the display data.”); and
causing the first control unit to set one of the plurality of display setting data corresponding to the application program in response to the second control unit starting up the application program (see paragraphs 41-42, 45-47, 51-53 and Figure 2 wherein Lee et al. discloses the controller identifying at least one application being executed in the foreground and determines an associated power saving level for the application which sets the levels for the specific elements of power saving stored in the power saving level table as discussed above which includes at least, brightness, resolution and display background color.), wherein:
the display device is configured to display the image on a screen (see paragraphs 3, 6, 7, 29, 76 (claim 18) and Figure 4 wherein Lee et al. explicitly discloses the display at least menus and “menu screen” as well as Internet browser on the electronic device of which the Examiner deems functionally equivalent to Applicant’s “image.”), and
each display setting data of the plurality of display setting data includes parameters set for image processing in order to display an image according to a particular application program n the screen by the display device.
Although Lee et al. does disclose the controller performing the functionality of identifying applications in the foreground and setting appropriate power saving levels, Lee et al. does not explicitly disclose the GPU or “first control unit” explicitly performing such functionality.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the power saving level determination techniques of the controller in Lee et al. within another processing unit of the portable electronic device in Lee et al. such as the GPU.  Applicant has not disclosed that explicitly utilizing the “first control unit” vs. the claimed “second control unit” or even a “third control unit” to perform such processing as claimed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the techniques as described by Lee et al. because the invention of Lee et al. performs the claimed elements however it is the actual unit/processor/device/circuitry that actually performs the steps which is in question which, the Examiner deems, is a matter of engineering design choice.  In other words, the selection of which processing unit/circuitry/device/unit/etc. to perform the techniques of the claim and as described by Lee et al. as power saving techniques, is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application/invention at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Lee et al. to obtain the invention as specified in claim 1.  Further however, Lee et al. does not explicitly disclose the power levels for the device explicitly comprising parameters for setting image processing in order to display an image.  Ren et al. discloses systems, methods and devices for controlling a mobile display device (see paragraphs 5-6).  Ren et al. discloses determining a display-related software application currently being executed by a mobile display device and controlling a display of the mobile display device based, at least in part, on the display-related software application (see #305-315 of Figure 3).  Ren et al. discloses determining a display mode for the display and controlling the display based on the display mode which includes adjusting display settings such as color gamut, frame rate, contrast, gamma, etc. (see paragraph 51 and #320-325 of Figure 3).  Ren et al. further explicitly discloses having the user to select the display mode of the display based upon a trade-off between image quality and power, the user being prompted to select displayed images of varied image quality (see paragraphs 56, 66-67, 73-75 and Figure 2E).  Note, it is clear that in order for Ren et al. to display such images of varying quality, that some sort of “image processing” is performed and therein “set” as per the user’s choice per quality vs. power trade-off.  Lastly, Ren et al. discloses the mobile display device operating in a network of devices in communication with a server (see paragraph 159 and Figure 6).  Ren et al. discloses the server capable of maintaining, updating and refining data structures storing the display settings for the mobile display device (see paragraphs 160-162 and Figure 6).  In other words, it is clear that the network-based techniques of Ren et al. at least inherently involve multiple (e.g. first and second) “control units.”  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the mobile display device display setting techniques of Ren et al. with the portable electronic power saving techniques of Lee et al. in order to allow for the prompting and selection of varying display/image quality vs. power consumption in a computing device thus creating a more customized and user-friendly device (see for example paragraphs 4 and 6 of Ren et al.).
In reference to claim 2, Lee et al. and Ren et al. disclose all of the claim limitations as applied to claim 1 above.  Lee et al. discloses the device comprising a storage unit that stores various data and applications including a power saving level table indicating different power saving mode settings for elements of the portable electronic device associated with different applications (see paragraphs 29, 37-38, 41-42, 45-47 and Figures 1, 2 and 4).  In particular, Lee et al. discloses specific settings for the CPU, GPU and display settings such as brightness, “frames per second,” resolution and background color for the display (see paragraph 41-42 and 45-47).  Lee et al. discloses the controller identifying at least one application being executed in the foreground and determines an associated power saving level for the application which sets the levels for the specific elements of power saving stored in the power saving level table (see paragraphs 41-42, 45-47, 51-53 and Figure 2).  Note, it is clear that the functionality of invention in Lee et al. is to set the power saving level associated with the application identified thus at least inherently, “starting” and “ending” power saving levels based upon the execution and termination of applications of the portable electronic device.  Again, although Lee et al. does disclose the controller performing the functionality of identifying applications in the foreground and setting appropriate power saving levels, Lee et al. does not explicitly disclose the GPU or “first control unit” explicitly performing such functionality.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the power saving level determination techniques of the controller in Lee et al. within another processing unit of the portable electronic device in Lee et al. such as the GPU.  Applicant has not disclosed that explicitly utilizing the “first control unit” vs. the claimed “second control unit” or even a “third control unit” to perform such processing as claimed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the techniques as described by the combination of Lee et al. and Ren et al. because the invention of Lee et al. and Ren et al. performs the claimed elements however it is the actual unit/processor/device/circuitry that actually performs the steps which is in question which, the Examiner deems, is a matter of engineering design choice.  In other words, the selection of which processing unit/circuitry/device/unit/etc. to perform the techniques of the claim and as described by Lee et al. as power saving techniques, is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application/invention at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Lee et al. and Ren et al. to obtain the invention as specified in claim 2.
In reference to claim 3, Lee et al. and Ren et al. disclose all of the claim limitations as applied to claim 1 above.  Lee et al. discloses the controller identifying at least one application being executed in the foreground and gives an example of running an Internet browser on the electronic device (see paragraphs 41-42 and 51-53).  Again, although Lee et al. does disclose the controller performing the functionality of identifying applications in the foreground, Lee et al. does not explicitly disclose the GPU or “first control unit” explicitly performing such functionality.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the power saving level determination techniques of the controller in Lee et al. within another processing unit of the portable electronic device in Lee et al. such as the GPU.  Applicant has not disclosed that explicitly utilizing the “first control unit” vs. the claimed “second control unit” or even a “third control unit” to perform such processing as claimed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the techniques as described by the combination of Lee et al. and Ren et al. because the invention of Lee et al. and Ren et al. performs the claimed elements however it is the actual unit/processor/device/circuitry that actually performs the steps which is in question which, the Examiner deems, is a matter of engineering design choice.  In other words, the selection of which processing unit/circuitry/device/unit/etc. to perform the techniques of the claim and as described by Lee et al. and Ren et al. as power saving techniques, is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application/invention at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Lee et al. and Ren et al. to obtain the invention as specified in claim 3.
In reference to claim 4, Lee et al. and Ren et al. disclose all of the claim limitations as applied to claim 1 above.  Lee et al. explicitly discloses the controller identifying the application executed in the foreground by receiving a resource allocated to the application or task information processed by the application executed associated with the GPU or CPU (see paragraph 52).  Note, the Examiner interprets such “task information” and/or “a resource allocated” equivalent to Applicant’s “notification.”  Lee et al. discloses the controller identifying at least one application being executed in the foreground and determines an associated power saving level for the application which sets the levels for the specific elements of power saving stored in the power saving level table (see paragraphs 41-42, 45-47, 51-53 and Figure 2).  Again, although Lee et al. does disclose the controller performing the functionality of identifying applications in the foreground and setting appropriate power saving levels, Lee et al. does not explicitly disclose the GPU or “first control unit” explicitly performing such functionality.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the power saving level determination techniques of the controller in Lee et al. within another processing unit of the portable electronic device in Lee et al. such as the GPU.  Applicant has not disclosed that explicitly utilizing the “first control unit” vs. the claimed “second control unit” or even a “third control unit” to perform such processing as claimed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the techniques as described by the combination of Lee et al. and Ren et al. because the invention of Lee et al. and Ren et al. performs the claimed elements however it is the actual unit/processor/device/circuitry that actually performs the steps which is in question which, the Examiner deems, is a matter of engineering design choice.  In other words, the selection of which processing unit/circuitry/device/unit/etc. to perform the techniques of the claim and as described by Lee et al. and Ren et al. as power saving techniques, is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application/invention at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Lee et  and Ren et al. al. to obtain the invention as specified in claim 4.
In reference to claim 5, Lee et al. and Ren et al. disclose all of the claim limitations as applied to claim 1 above.  Lee et al. does disclose the controller performing the functionality of identifying applications in the foreground and setting appropriate power saving levels (see paragraphs 41-42 and 51-53).  Lee et al. explicitly discloses the device comprising a storage unit that includes an operating system for the portable electronic device (see paragraph 37).  Lee et al. does not however, explicitly disclose multiple operating systems operating on the controller and GPU.  Ren et al. discloses systems, methods and devices for controlling a mobile display device (see paragraphs 5-6).  Ren et al. discloses determining a display-related software application currently being executed by a mobile display device and controlling a display of the mobile display device based, at least in part, on the display-related software application (see #305-315 of Figure 3).  Ren et al. discloses determining a display mode for the display and controlling the display based on the display mode which includes adjusting display settings such as color gamut, frame rate, contrast, gamma, etc. (see paragraph 51 and #320-325 of Figure 3).  Ren et al. discloses the mobile display device operating in a network of devices in communication with a server (see paragraph 159 and Figure 6).  Ren et al. discloses the server capable of maintaining, updating and refining data structures storing the display settings for the mobile display device (see paragraphs 160-162 and Figure 6).  Note, it is clear that with the separate computing devices operating in the network mobile device-server environment of Ren et al., each device at least executes its own operating system thereby inherently implementing multiple operating systems amongst the computing environment.  
In reference to claim 6, claim 6 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 6 recites a “device” of the invention of which the Examiner believes has been thoroughly been disclosed by the teachings of Lee et al. and Ren et al. in the above rejection of claim 1 including claim 6’s “display unit,” “first control unit” and “second control unit.”
In reference to claim 7, Lee et al. and Ren et al. disclose all of the claim limitations as applied to claim 1 above.  Ren et al. explicitly discloses alternate configurations of the display in the form of projectors (see at least paragraph 51).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication 2015/0261284), Ren et al. (U.S. Publication 2015/0346987) and further in view of Rocklin et al. (U.S. Patent 10,855,952).
In reference to claim 8, Lee et al. and Ren et al. disclose all of the claim limitations as applied to claim 1 above.  Lee et al. explicitly discloses the display at least menus and “menu screen” as well as Internet browser on the electronic device (see paragraphs 3, 6, 7, 29, 76 (claim 18) and Figure 4) of which the Examiner deems functionally equivalent to Applicant’s displaying an “image” on the screen.  Neither Lee et al. nor Ren et al. explicitly disclose a detected application as specifically being a video conferring application.  Rocklin et al. discloses a computer-implement method for a user engagement computer system to automatically establish a video chat session between two or more user devices (see column 2, lines 49-54).  Rocklin et al. discloses the video chat session to be a shared interactive session in that specific color schemes are implemented and respectively displayed on the two or more user devices (see columns 31-32, lines 54-15 and column 32, lines 32-64).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the shared video chat and display color techniques of Rocklin et al. with the portable power and mobile display device display setting techniques of Lee et al. and Ren et al. in order to allow for the techniques of detecting and setting parameters based upon applications extended to video chat applications, which can provide shared display settings as seen by Rocklin et al., thus creating a more user-friendly and easier-to-use computing device.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication 2015/0261284) and Rocklin et al. (U.S. Patent 10,855,952).
In reference to claim 9, Lee et al. discloses a control method for a display device including a display unit, a first control unit, and a second control unit (see paragraphs 2, 28, 29, 47 and Figure 1, wherein Lee et al. discloses a method and an apparatus of saving power in a portable electronic device, the device comprising a controller for controlling the overall operation of the portable electronic device and a display panel.  Lee et al. further explicitly discloses the device also comprising a GPU.), the control method comprising:
holding a plurality of display setting data relating to a display state of an image by the display unit in such a way that the plurality of display setting data are available for use by the first control unit (see paragraphs 29, 37-38, 41-42, 45-47 and Figures 1, 2 and 4 wherein Lee et al. discloses the device comprising a storage unit that stores various data and applications including a power saving level table indicating different power saving mode settings for elements of the portable electronic device associated with different applications.  In particular, Lee et al. discloses specific settings for the CPU, GPU and display settings such as brightness, “frames per second,” resolution and background color for the display.  Lee et al. explicitly discloses the GPU performing calculations and comparisons of graphic related data and executing instructions to perform the displaying of data.  Note, the Examiner interprets the GPU in Lee et al. equivalent to Applicant’s “first control unit.”);
causing the first control unit to execute display control to cause the display unit to display an image based on display data (see paragraphs 41-42 and 51-53 wherein Lee et al. discloses the controller identifying at least one application being executed in the foreground and gives an example of running an Internet browser on the electronic device.  Note, it is clear that the GPU in Lee et al. at least inherently performs “control to cause the display unit to display an image based on display data” when at least the Internet browser is shown by the portable electronic device of Lee et al..  Further, the Examiner notes that “control” aspect to be supported by Lee et al.’s varying of power saving aspects of the display and GPU via the abovementioned power saving level table and modes.);
causing the second control unit to execute an application program and output the display data (see paragraphs 51-53 and #160, 161 and 170 of Figure 1 wherein Lee et al. discloses the controller identifying at least one application being executed in the foreground and gives an example of running an Internet browser on the electronic device.  Note, it is clear that the controller in Lee et al., which again oversees overall operation of the portable electronic device, inherently “executes an application program and outputs the display data.”); and
causing the first control unit to set one of the plurality of display setting data corresponding to the application program in response to the second control unit starting up the application program (see paragraphs 41-42, 45-47, 51-53 and Figure 2 wherein Lee et al. discloses the controller identifying at least one application being executed in the foreground and determines an associated power saving level for the application which sets the levels for the specific elements of power saving stored in the power saving level table as discussed above which includes at least, brightness, resolution and display background color.), wherein:
the display device is configured to display the image on a screen (see paragraphs 3, 6, 7, 29, 76 (claim 18) and Figure 4 wherein Lee et al. explicitly discloses the display at least menus and “menu screen” as well as Internet browser on the electronic device of which the Examiner deems functionally equivalent to Applicant’s “image.”), and
the application program includes at least a video conferring application for displaying a video image on the screen and an image output application for display an image on the screen (see paragraphs 3, 6, 7, 29, 76 (claim 18) and Figure 4 wherein Lee et al. explicitly discloses the display at least menus and “menu screen” as well as Internet browser on the electronic device of which the Examiner deems functionally equivalent to Applicant’s “image.”).
Although Lee et al. does disclose the controller performing the functionality of identifying applications in the foreground and setting appropriate power saving levels, Lee et al. does not explicitly disclose the GPU or “first control unit” explicitly performing such functionality.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the power saving level determination techniques of the controller in Lee et al. within another processing unit of the portable electronic device in Lee et al. such as the GPU.  Applicant has not disclosed that explicitly utilizing the “first control unit” vs. the claimed “second control unit” or even a “third control unit” to perform such processing as claimed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the techniques as described by Lee et al. because the invention of Lee et al. performs the claimed elements however it is the actual unit/processor/device/circuitry that actually performs the steps which is in question which, the Examiner deems, is a matter of engineering design choice.  In other words, the selection of which processing unit/circuitry/device/unit/etc. to perform the techniques of the claim and as described by Lee et al. as power saving techniques, is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application/invention at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Lee et al. to obtain the invention as specified in claim 9.  Further however, Lee et al. does not explicitly disclose the application being detected including a video conferring application.  Rocklin et al. discloses a computer-implement method for a user engagement computer system to automatically establish a video chat session between two or more user devices (see column 2, lines 49-54).  Rocklin et al. discloses the video chat session to be a shared interactive session in that specific color schemes are implemented and respectively displayed on the two or more user devices (see columns 31-32, lines 54-15 and column 32, lines 32-64).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the shared video chat and display color techniques of Rocklin et al. with the portable power device display setting techniques of Lee et al. in order to allow for the techniques of detecting and setting parameters based upon applications extended to video chat applications, which can provide shared display settings as seen by Rocklin et al., thus creating a more user-friendly and easier-to-use computing device.

Response to Arguments
The addition of claims 7-9 is noted.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 09/15/22, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since new drawings have been filed which remedy the previous issue.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 09/15/22, with respect to the objection of claim 5 have been fully considered and are persuasive.  The objection of this claim has been withdrawn since amendments remedy the previous issue.
Applicant’s arguments, see pages 7-8 of Applicant’s Remarks, filed 09/15/22, with respect to the rejection(s) of claim(s) 1-4 and 6 under 35 USC 103 in view of Lee et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in view of Applicant’s amendments to the independent claims, a new ground(s) of rejection is made in view of Lee et al., Ren et al. and Rocklin et al..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
11/29/22